 610DECISIONSOF NATIONALLABOR RELATIONS BOARDBAR-BROOK MANUFACTURING COMPANY, INC.andLOCAL#79,INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIP BUILDERS AND HELPERS OFAMERICA, AFL. Case No. 15-CA-486. June 17, 1953DECISION AND ORDEROn April 21, 1953, Trial Examiner Arthur Leff issued hisIntermediate Report in the above-entitled proceedings, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board' has reviewed the rulings made by the TrialExaminer andfinds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has consideredthe Intermediate Report, the exceptions, the briefs, and theentirerecord in this case, and hereby adopts the findings,conclusions,and recommendationof the Trial Examiner withthe following addition.Respondent in the instant case renews its contention, re-jected by the Board in its Supplemental Decision and Certifica-tion of Representatives (101 NLRB No. 43), that the electionconductedamongits employees pursuant to a Board Decisionand Direction of Election(issued July 14, 1952), should be setaside because of allegedly unlawful conduct on the part of theUnion. The Board has reconsidered this contention and finds, inaddition to its previous findings, that assuming the conductoccurredas allegedby Respondent in its objections to theelection and reiterated in its brief in support of its exceptionsin this case,itwas nonetheless too remote in time to haveinterfered with the employees' free choice in the election.' Ac-cordingly we reaffirm the Board's Supplemental Decision andCertification of Representatives.ORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Bar-BrookManufacturing Company, Inc., of Shreveport, Louisiana, itsofficers,agents, successors, and assigns shall:1.Cease and desist from:'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel [Mem-bers Murdock, Styles, and Peterson].2 NAPA New York Warehouse, Inc., 75 NLRB 1269, 1271; Krambo Food Stores, Inc.,101 NLRB 742.105 NLRB No. 89. BAR-BROOK MANUFACTURING COMPANY, INC.611(a)Refusing to bargain collectively with Local #79, Inter-national Brotherhood of Boilermakers, Iron Ship Builders andHelpers of America, AFL, in the following appropriate unit:All production and maintenance employees at the Respondent'sShreveport,Louisiana, attic and window fan manufacturingplant, including the shipping clerk, inventory clerk, and so-called "seasonal employees," but excluding the office clericalemployees, professional employees, watchmen, guards, andsupervisors.(b)By threats of reprisal for union activity, or in any othermanner interfering with, restraining,or coercing its employeesin the exercise of their right to self-organization, to form labororganizations,to join or assist Local#79, InternationalBrotherhood of Boilermakers, Iron Ship Builders and HelpersofAmerica, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, toengage inconcerted activities for the purposes of collectivebargaining or other mutual aid and protection, or to refrainfrom any and all such activities, except to the extent suchrightmay be affected by an agreement requiring membershipina labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Upon request, bargain collectively with Local #79, Inter-national Brotherhood of Boilermakers, Iron Ship Builders andHelpers of America, AFL, as the exclusive representative ofitsemployees in the appropriate unit described above, andembody any understanding reached in a signed agreement.(b) Post at its plant and office in Shreveport, Louisiana, copiesof the notice attached to the Intermediate Report as AppendixA.3Copies of said notice, to be furnished by the Regional Di-rector for the Fifteenth Region, after having been duly signedby an authorized representative of the Respondent, shall beposted by the Respondent immediately upon the receipt thereofand maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaintbe dismissedin all other respects.3 This notice shall be amended by substituting for the words "The Recommendations ofaTrial Examiner" in the caption the words "A Decision and order." In the event thatthisOrder is enforced by a decree of a United States Court of Appeals, the notice shallbe further amended by substituting for the words"A Decision and Order,"the words "ADecree of the United Stares Court of Appeals,Enforcing an Order." 61 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEA charge having been filed by Local #79, international Brotherhood of Boilermakers,Iron Ship Builders and Helpers of America,AFL, hereincalled the Union, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for the FifteenthRegion(New Orleans,Louisiana),issued his complaint dated February 26, 1953, againstBar-Brook ManufacturingCompany,herein called the Respondent,alleging in substancethat the Respondent engaged in unfair labor practices within the meaning of Section 8 (a)(1) and (5) and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act, in that the Respondent (1) since on or about February 16, 1953, has refusedto bargain collectively with the Union as the exclusive representative of its employees inan appropriate unit, and(2) since on or about April 15, 1952, engaged in acts of interference,restraint,and coercion by (a) interrogating employees concerning union activities, (b)threatening employees with reprisal if they supported the Union and established it as col-lective-bargaining representative,(c) promising them benefits if they did not, and (d) so-liciting employee help in antiunionactivity.The Respondent in its answer denied the com-mission of unfair labor practices.Pursuant to notice, a hearing was held on March 23, 1953, at Shreveport, Louisiana,beforeArthurLeff, the undersigned Trial Examiner duly designated by the Chief TrialExaminer. All parties were represented at the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing on the issueswas afforded all parties. At the close of the General Counsel's case, the Respondent movedto dismiss the independent 8 (a) (1) allegations of the complaint. The motion was denied.A motion made by the General Counsel at the end of the entire case, to conform the pleadingsto the proof with regard to minor variances, was granted. Opportunity was afforded allparties to argue orally upon the record,and to file briefs and proposed findings and con-clusions. After the hearing a brief was received from the Respondent.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Bar-Brook ManufacturingCompany, Inc., a Delaware corporationwith its office and principal place of business in Shreveport, Louisiana, is engaged in thebusiness of manufacturing attic and window fans. During the year preceding the issuanceof the complaint, the Company received raw materials valued in excess of $100,000, ofwhich over 25 percent came from points outside the State of Louisiana. During the sameperiod the Respondent manufactured and sold finished products valued in excess of $200,000,ofwhichmore than 50 percent was shipped to points outside the State of Louisiana. TheRespondent does not dispute that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal #79, International Brotherhood of Boilermakers, Iron Ship Buildersand Helpersof America, affiliated with the American Federation of Labor, isa labor organization ad-mining to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. IntroductionOrganization of the Respondent's employees into the Union began aboutthe beginningof May 1952, after a group of employees,led by Claude Blundell who had been a memberof the Union at a prior place of employment, called at the Union's office to obtain designationcards.On May 16, 1952, Charles Trepagnier, the Union's international representative,made a bargaining demand upon the Company.The Companyinsisted upon a Board certifi-cation.On May 19, 1952, the Union filed with the Board a petition forcertification, thusinitiating the representation proceeding in Case No. 15-RC-744, the history of which is BAR-BROOKMANUFACTURING COMPANY, INC.613set forthin a subsequentsection ofthis report.On themorning ofMay 21, 1952, employeesof the Respondent went out on strike, apparently for recognition.The strikelasted untilJune3,1952, endingwiththe return of all employeesto work. Duringthe strike,unfairlabor practice charges werefiled by the Union and the Respondent,each against the other.The Union'scharge,filedMay 23, 1952, alleged that the Respondent violated Section 8(a) (1) since on or about May20, 1952. Thatcharge, which was subsequently amended onFebruary 19,1953,to add a refusal-to-bargain allegation,forms thebasisof thecomplaintin this proceeding.The Respondent's charge, filedMay 27, 1952,and docketed as Case No,15-CB-92, alleged that"since on or aboutMay 21, 1952," the Union had "intimidated andcoerced employeesof the Companyto compelthemto supportithe] Union in itsactionsagainst the Company, particularly in its strike against theCompany." On June 13, 1952,theRegional Director administratively dismissed the Respondent's charge for insufficientevidence of violations and, on appeal to theGeneral Counsel, his actionwas sustained.Because theCompany, unlike the Union,did not waiveits chargeas a basis for objectingto the results of an election,the representation proceeding was heldin abeyance whilethe charge was still pending,in accordancewith theBoard's usual procedures.Followingthedismissal of the Respondent'scharge, the representation proceeding was processedto a conclusion,resulting in the Union's certification.The Company, however, has sincerefused to bargain with the Union,upon grounds to bestated below.B. Interference, restraint, and coercion ,Apart from the refusal-to-bargain aspect of the case, later to be considered,the GeneralCounsel's evidence was confined to the following four incidents of alleged interference, re-straint, and coercion:(a) James Draper, an employee of the Respondent in May 1952 but now no longer employedby it, testified: In May 1952, on the Monday after the Friday that Charles Trepagnier calledon the Respondent to make the Union's bargaining demand, Draper was approached at hisplace of work by M. H.Swor, the Respondent's plant superintendent and now also its vicepresident. Swor asked Draper if he were open for some fatherly advice. Draper stated thathe was. After hesitating a moment. Swor said, "Well, you know there is being a little movemade in the shop. We don't want it to materialize." Swor then went on to refer to a man intown named Brown who, Swor stated, had got "mixed up in a little move like that" and as aresult had been unable to get work anywhere in town, being obliged finally to go to anothertown where he went into business for himself.Swor denied ever having had a conversation with Draper such as Swor testified to, andfurther denied ever talking to Draper about the Union in any respect. He also testified thathe knew no one named Brown, nor any one else who had been unable to get work in townbecause of his connection with a union. Despite Swor's denial, I credit Draper's testimony.Draper, who appears to have left the Respondent's employ on friendly terms and who hasno apparent interest in the outcome of the case, impressed me as a witness careful of thetruth andmeticulous in not enlarging his testimony beyond his actual memory of whatoccurred. From my observation of him, I do not believe him one who might have fabricateda story of this kind, and certainly he had no interest in doing so. Swor, on the other hand,because of his position with the Respondent had an interest to protect, and certain otheraspects of his testimony reflect a tendency on his part to attempt to conform his statementstowhat he considered the Respondent's best defense.On the basis of my consideration of thefull testimony of both witnesses, and from my observation of their demeanor while testifying,Iam convinced, and I find, that Swor made the statements substantially as attributed to himby Draper. I am persuaded that Swor intended, and Draper understood, the reference to the"move" to relate to the Union's organizational efforts, and the reference to Brown to embodya veiled threat that economic reprisals might be visited upon employees who supported theunion movement. I so find, and further find that the statements, in the context in which theywere made,constituted a violation of Section 8 (a) (1) of the Act.(b) Claude V. Blundell, no longer employed by the Respondent but an employee inMay1952,testified:At the beginning of the workday on May 21, 1952, about 2 hours before the strikebegan, Swor approached him and the following conversation ensued:Swor: Don't weld on that. I want to talk to you a minute.Blundell:What is it?Swor: This little move you got in here. Do you want to work here? If you want to workhere. I want you to get busy and help me combat and knock this move out. There is one 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDfellow here(Davis) that went in for a little labor union and he had to leave town and gotowork. If you want to work,now, jump in and help me combat this and knock it out.Blundell: I don't know what I have got to do with that. There is other fellows here, too.Swor: I am telling you, you better jump in and help me knock it out.Blundell:I can't do that.Wait a minute.Let me talk to you.Swor: (walking off):That isall right then.Swor denied that any such conversation had occurred.Swor testified that he spoke toBlundell with reference to the Union on only 1 occasion,about 1 or 2 days before the strike.Swor had heard,he testified,that threats were being made by union members against em-ployees to compel them to join,and that Blundell was the leader of the union movement.Consequently, according to his version, he went to Blundell and asked him "to see if hecouldn't keep the fellows from making threats," as he "didn't want to see any violence,didn'twant to see anyone getting hurt."Blundell replied,according to Swor, that he knew thosewho had been making the threats and that he would speak to them and see to it that suchthreatswere discontinued,agreeing that the men had "to realize that they had to keep theCompany's interest at heart as well as that of the Union."Blundell, on the other hand, denied that on the occasion in question,Swor had made anymention of employees being threatened and intimidated.Much of Swor's testimony left me unimpressed. His testimony as to bow he knew Blundellto be a leader among union adherents was vague and evasive.So, too, was his testimonyconcerning the threats and intimidation about which he says he heard. The record wouldindicate that the Respondent's concern over alleged threats, intunidation,and violence aroseafter the strike began.,' As Blundell was apparently a leader in the strike activity, I think itnot unlikely that Swor may have spoken to Blundell about intimidation at that time. But I amnot convinced that he did so at the time he fixed in his testimony.But while Swor's testimony left me skeptical, so did that of Blundell. Blundell was not acompletely forthright witness, as his denial of leadership in the Union, directly contradictedby other witnesses for the General Counsel, plainly indicates. Part of his testimony, such ashis reference to "one fellow here that went in for a little labor union and he had to leavetown and go to work," seemed to me an added embellishment of his own, perhaps suggestedby what he had heard from Draper. If Swor had made the direct threat Blundell attributed tohim. I do not think he would have bothered to add a covert one. Moreover,if Swor knewBlundell to be a leader of the Union, I do not think he would have come to Blundell to ask him"to knock this move out." And if he did not, little reason appearswhyhe should have askedBlundell, a comparatively new employee,to assume the leadership in an antiunion drive.Though I believesome conversationmay have occurred between Blundelland Swor on themorning of the strike, S am not persuaded that Blundell gave a fully truthful account of whatoccurred,and since I have no means of separating what is true from what is not, I rejectall of it.(c) Robert B. Reynolds, also a former employee of the Respondent, testified as follows:During the first week of June 1952, Steiner, the Respondent's foreman In charge of themachine shop,called him in to discuss the Union with him. Sterner told Reynolds--aged 19andon his first job--that he probably didn't have the experience that older people had,mentioned to Reynolds that he(Steiner)had been"messed up in a union before,"and sug-gested to him that he talk to his father about the Union before deciding what to do. Steinerwent on to tell Reynolds in substance that Mr. Barnes, the Respondent's president, was notgoing to let anybody else tell him how to run the shop, and that before he let the Union comein and run his business for him he would close down the shop.Reynolds' testimony was undenied and is credited. I am unable to agree with the Respon-dent's contention that Steiner's otherwise unexplicated statement as to what Barnes woulddo constituted the expression of an opinion privileged by Section 8(c) of the Act.I find thatthe intent and effect of the statement was to hold out the threat of a plant shutdown if theUnion were established as bargaining representative.Thisthreat,made by a managementrepresentative for whose conduct the Respondent is responsible, constituted,it is found,an act of illegal restraint and coercion within the meaning of Section 8 (a) (1).(d) Employee Raymond Moss testified that somewhere along about the first part of June 1952,Superintendent Swor asked him"if anyone had approached[him] any more about joining theiFor example,the 8(b) (1) (A) charge filed by the Company alleges that "since on oraboutMay 21, 1952 [the date the strike began]said Union has intimidated and coercedemployees of the Company to support said Union in its actions against the company. par-ticularly in its strike against the Company." BAR-BROOKMANUFACTURING COMPANY, INC.615Union or something to that effect,"and had elicited from him a negative reply. On cross-examination,Moss admitted that he had probably told Swor at one time that he was not in favorof the Union.He also recalled that Swor told him at one time that he was free to Jour the Unionor not as be wished.And while he could not remember exactly when Moss told him this, heconceded that it could have been during the same conversation in which Swor asked him thequestion he testified to on direct examination.Swor did not deny asking that question of Moss,but fixed the time as being on the first day of the strike. According to Swor, Moss asked Sworon that occasion if he could continue working despite the strike,indicating that he had afamily to support and was opposed to the Union. Swor further testified that it was only afterMoss indicated to him that he was against the Union that he asked Moss if he had beenapproached to join. Swor also testified that he told Moss in the course of that same conver-sation that he was within his rights to join the Union if he wanted to. Moss was not recalledby the General Counsel as a witness to rebut Swor's testimony'as to how he cameto ask thequestion and as to the additional matter mentioned in the same conversation. Since what Sworadded is not necessarily inconsistent with Moss'testimony, and stands undenied, I acceptSwor'stestimony in that respect. Bearing in mind the context in which the question wasasked, the accompanying remarks,Moss'earlier disclosureof hisposition with regard to theUnion, and the fact that the questioning as far as it went did not seek information as to whowas doing the soliciting for the Union, I am not persuaded that Swor's questioning of Moss,standing as it does isolated in the record,is enough upon which to predicate a finding ofIllegal interrogationviolative of Section 8 (a) (1). Accordingly, I find thatthe allegation of thecomplaint, that the Respondent interrogated employees as to their own union activities and asto the union activities of other employees,has not been sustained.C.The refusalto bargainOn July 14, 1962, the Board issued aDecision and Direction of Election in Case No. 15-RC-744, finding,among other things,that allproductionand maintenanceemployeesat the Re-spondent's Shreveport,Louisiana,attic and window fan manufacturing plant, including the ship-ping clerk,inventoryclerk, andso-called"seasonal"employees, but excludingoffice clericalemployees,professional employees, watchmen, guards, and supervisors as defined in the Act,constitute a unit appropriatefor the purposesof collectivebargainingwithin the meaning ofSection 9(b) of the Act.In Its decision,the Board considered,and rejected,the Respondent'scontention that certain extra employees hired to meet added production requirements andcalled by the Respondent"seasonal employees"should be excludedfrom the appropriate unit.On July 30. 1952, pursuant to the direction of election,an electionby secretballot wasconducted under the supervision of the RegionalDirector for the Fifteenth Region. Upon theconclusionof the election,a tally of ballotswas furnished to and certifiedby the observersfor the Unionand the Respondent.The tally showedthat ofthe approximately 41 eligible votersin the appropriateunit, 40 voted and of these,23 voted infavor of representation by the Unionand' 17 against.On August 5, 1952, the Respondent filed timelyobjections to conductaffecting the results ofthe election.and at the same time also objected to the Board's decision enabling "temporary"employeesto participatein the election.In substance,the objections to the conduct affectingthe resultsof the election were that "employeeswere intiiriidated and coerced by threatsof violenceuttered by picketing strikers,and thatemployees were coerced by mass picketing"during a strike thatthe recordhere shows was conductedbetween May 21 and June 3. 1952.The Regional Director,acting pursuant to Section102.61 of theBoard's Rules and Reg-ulations, investigated the objections, and on September15, 1952, issued his report on objec-tions. With regard to the objections to conduct affecting the results of the election, the RegionalDirectorreportedas follows:On or aboutMay 21, 1952,following a demand for bargainingby the Petitioner and thefiling of the petition herein, the employees of the Employer went on strike. On May 23,1952, the Petitioner [Union] filed 8 (a) (1) charges which it waived for the purposes of theinstant proceeding.Thereafter,on May 27, 1952, the Employer filed 8 (b) (1) charges,docketedas Case No. 15-CB-92, which it refused to waive. On or about June 3, 1952. thestrike was abandoned and all employees so desiring returnedto work. The Employer'scharges were investigatedand dismissed for lack of merit by the undersigned on June 13,1952.The Employerappealed thisdismissal,and on September11, 1952.the GeneralCounselsustained the dismissal.The Regional Director declared it to be his opinion that:291555 0 - 54 - 40 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis objection, based as it is on activities upon which the General Counsel has refused toissue a complaint and in any event which occurred at least two months before the electiondoes not raise material issues with respect to conduct affecting the results of theelection.As to theRespondent's additional objection relating to the alleged temporary employees, theRegional Director reported:... The Employer's positionas toeligibilitywas fully litigated in the representationhearing uponwhich the Board's Decision and Directionof Election was predicated.On the basis of the foregoing, the Regional Director found thatthe Respondent's objectionsdid not raise substantial or materialissueswith respect to conductaffecting the results of theelection.He recommended that the objections be overruled and that theUnion be certified.On September 22, 1952, the Respondent filed with the Boardexceptions to the RegionalDirector's report. Thereafter, on October 30, 1952, the Boardissued a Supplemental Decisionand Certification of Representatives. On the basis of its review ofthe Respondent's objections,the Regional Director's report, and the exceptions thereto, theBoard ruled:Allegation (1) [relating to the alleged union coercion] was the subject matter in a chargein Case No. 15-CB-92 filed by the Employer. The Regional Director investigated the chargeand found no merit in the charge and refused to issue a complaint. The General Counselsustained the dismissal of the charge on appeal. The Board is not empowered to review theGeneral Counsel's refusal to issue a complaint. (Association of Motion Picture ProducersInc.,88 NLRB 1155, and cases cited therein.) As noted by the Regional Director, thematter of eligibility of the alleged "temporary" employees was fully litigated at thehearing. We see no reason to change our decision in this matter. The Board accepts theRegional Director's findings and concludes that the objections raise no substantial andmaterial issues with respect to the conduct of the election and they are hereby overruled.The Board certified that the Union had been designated and selected by a majority of theemployees in the unit theretofore found by it to be appropriate as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a) of the Act, the Union wasthe exclusive representative for the purposes of collective bargaining with respect to ratesof pay,wages,hours of employment,and other conditions of employment.On February 16, 1953, the Union requested the Respondent to bargain collectively with it asthe exclusive representative of the Respondent'semployees in the unit found appropriateabove.The Respondent refused, asserting that the Board's certification was invalid becausealleged temporary employees were included by the Board in the appropriate unit and allowedto participate in the election, and further because of the matters set forth in its charge inCase No. 15-CB-92. That is still the position of the Respondent. The Respondent has made noadditional contentions in this complaint proceeding,but has declared its purpose, as is Itsright, to test the validity of the Board's earlier determinations in the circuit court of ap-peals. zOn the record as a whole, it is concluded and found that on February 16, 1953, and at alltimes thereafter, the Union was, and now is, by virtue of Section 9 (a) of the Act, the exclusiverepresentative of all employees in the aforesaid unit for the purpose of collective bargaining2 At the hearing,the Respondent made an offer to prove in this proceeding the allegationsof the 8 (b) (i) (A) charge in Case No. 15-CB-92 which had previously been dismissed bythe General Counsel, and in that connection submitted certain letters and documents re-lating to the processing of that charge. The offer of proof was rejected on the ground thatitwas outside the issuesof thisproceeding and, moreover, concerned objections to theelection that had already been considered by the Board in the representation proceedingand ruled upon by it adversely to the Respondent's position. The Respondent also offeredto prove that some 19 employees who were eligible to vote in the election had left the Re-spondent's employ on various dates between July 30, 1952, and December 23, 1952. Thepurpose of the offer, according to the Respondent, was to supply confirmation of the cor-rectness of its contention before the Board in the representation proceeding with regardto the alleged temporary employees the Board included in the unit. The Respondent con-ceded, however, that the offer of proof related to an issue that had already been litigatedbefore the Board and finally disposed of by it in the representationproceeding.For thatreason, the offer of proof was rejected. BAR-BROOK MANUFACTURING COMPANY, INC.617with respect to rates of pay, wages, hours of employment, and other conditions of employ-ment. It is further found that by refusing to bargain with the Union as such exclusive bargain-mg representative on February 16, 1953, and thereafter, the Respondent violated Section 8(a)(5)of the Act. By such conduct, the Respondent also interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of the Act.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, to the extent they have beenfound to constitute unfair labor practices, occurring in connection with the operations of theRespondent,described in section I, above, have a close, intimate, and substantial relation totrade, traffic,and commerce among the several States, and tend to lead to labor disputesburdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certain unfair laborpractices,itwill be recommended that it be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Ithaving beenfound that the Respondent has refused to bargain collectively with the Union,the statutoryrepresentative of employeesin the appropriate unit, it will be recommended thattheRespondent be ordered to bargain collectively with the Union and embody any under-standing reachedin a signed agreement.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1. Local # 79, International Brotherhood of Boilermakers, Iron Ship Builders and Helpers ofAmerica, AFL, is a labor organization within the meaning of the Act.2. All production and maintenance employees at the Respondent's Shreveport, Louisiana,attic and window fan manufacturing plant, including the shipping clerk, inventory clerk, andso-called "seasonal" employees, but excluding the office clerical employees, professionalemployees,watchmen, guards, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section 9 (b) of theAct.3. On October 30, 1952, the above Union was, and at all times since has been, the exclusiverepresentative of all employees in the appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9 (a) of the Act.4. By refusing to bargain collectively with the Union as the exclusive representative of theemployees in the appropriate unit on February 16, 1953, and thereafter, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (5)of the Act,5. By interfering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.6. The aforesaid unfair labor practices are unfair labor practices affecting commerce withinthe meaning of Section 2 (6) and (7) of the Act.7. The Respondent has not, as alleged in the complaint, engaged in unfair labor practices byinterrogating employees as to their union activities and as to the union activities of others;by promising financial benefits to employees should the Union be brought in; and by solicitinghelp in antiunion activity.[Recommendationsomitted frompublication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that: 6 18DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTin any manner interfere with,restrain,or coerce our employees in theexercise of their right to self-organization,to form labor organizations,to join Local#79, International Brotherhood of Boilermakers,Iron Ship Builders and Helpers ofAmerica, AFL,or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all suchactivities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition or employment as authorized in Section8(a) (3) of the Act.WE WILL bargain collectively upon request with the above-named labor organizationas the exclusive representative of all employees in the bargaining unit described hereinwith respect to rates of pay, hours of employment,or other conditions of employment,and if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees at our plant, including the shipping clerk,inventory clerk, and so-called seasonal employees, but excluding the office clericalemployees, professional employees, watchmen, guards, and supervisors as defined inthe Act.All our employees are free to become, remain, or refrain from becoming members of theabove-named union, or any other labor organization, except to the extent that this right maybe affected by an agreement in conformity with Section 8 (a) (3) of the Act.BAR-BROOK MANUFACTURING COMPANY, INC.,Employer.Dated..............By .......................................................... :....................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.TEXTILE MACHINE WORKS, INC.andPAUL J. GASSERT,ET AL.TEXTILE MACHINE WORKS, INC.andWILLIAM G. BAUERTEXTILE MACHINE WORKS, INC.andUNITED STEELWORK-ERS OF AMERICA C.I.O. Cases Nos.4-CA-118,4-CA-277,and 4-CA-343.June17, 1953SUPPLEMENTAL DECISION AND ORDEROn November 5, 1951,the Board issued its Decision andOrder in the above-entitled proceeding,' finding that the Re-spondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desisttherefrom,and take certain affirmative action. Among theunfair labor practices found to have been committed by theRespondent was its discriminatory refusal to employ85 formeremployees,herein called discriminatees,in vion of Sec-tion 8(a) (3) of the Act.As a defense to the allegations of thecomplaint that the refusal to employ the discriminatees violated196 NLRB 1333.105 NLRB No. 77.